Citation Nr: 0206781	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  99-20 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for psychiatric disability, 
variously diagnosed.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran had active military service from December 1957 to 
December 1960.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Reno Regional Office (RO); it was 
remanded by the Board in January 2001 for further action by 
the RO.  


FINDING OF FACT

The evidence is deemed to be in relative equipoise as to 
whether the veteran's current psychiatric disorder, diagnosed 
on March 1998 VA examination as obsessive compulsive disorder 
with agoraphobia and panic attacks, arose in service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his obsessive compulsive disorder with agoraphobia and panic 
attacks was incurred during active military service.  38 
U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The December 1957 enlistment examination and the history 
provided by the veteran at that time were negative for 
psychiatric disability.  On a history questionnaire, the 
veteran answered "no" when asked whether he had ever had or 
had now nervous trouble of any sort.  

A March 1959 military medical clearance certificate states 
that the veteran was free from mental illness, character, 
behavior and intelligence disorders, and was fit for travel 
as a regular passenger by air or surface transportation.

A July 5, 1960, service medical record states that while 
driving his truck that day, the veteran felt both arms go 
numb and a tingling sensation in both hands with "everything 
feeling tight."  He stated that he had pain in the back of 
the neck.  Further questioning revealed no accident, but that 
he had been hit in the back of his neck two or three days 
previously.  He was quite incoherent about the whole episode 
and acted drunk, although he was not.  Physical examination 
revealed no abnormality except sensory disturbance on the 
exterior surface on both upper extremities.  He reported 
sharp pain in both upper extremities.  

A July 6, 1960, statement of medical examination and duty 
status includes diagnoses of traumatic fibromyositis of the 
neck, and conversion hysteria.  In the examiner's opinion, 
the veteran was not under the influence of alcohol or drugs, 
and was mentally sound.  

On July 8, 1960, the veteran was seen by a military 
psychiatrist.  The referral sheet states that the veteran had 
both arms go "numb" and had tingling sensation in both 
hands.  He had some pain in the back of the neck.  There was 
a history of tightness on the back of the neck two days prior 
to this episode.  Mild anesthesia of the extensor surface of 
both arms was noted.  Three hours later, when examined by 
another physician, none of these findings was present.

The psychiatrist to whom the veteran was referred, 
referencing the history provided on the consultation sheet, 
found that the veteran was having no sensory difficulties on 
July 8.  The veteran complained of feelings of tenseness.  He 
claimed he did not remember being in a fight recently for 
which he was fined $25 by a civilian court.  

On mental status examination, he wore his hair long, and 
passively resisted giving information, but was logical, had 
appropriate affect, and showed no signs of nervousness or 
psychosis.  His intelligence was probably normal.  He blamed 
his disciplinary problems on circumstances rather than 
accepting any responsibility.  The psychiatrist's impression 
was character disorder, chronic, moderate, probably passive-
aggressive.  He opined that the veteran was trying to use 
medical facilities to ease his disciplinary problems.  He 
noted that the veteran had been in two episodes with civilian 
authorities in the past two months, and had no medical 
problems before that.  He asserted that the veteran's 
anxieties were probably best controlled by letting 
administrative procedures serve their usual deterrent effect.  
He explained to the veteran the procedures involved in 
administrative separation from service.  He concluded that 
the veteran was so far free from mental defect, disease or 
derangement as to be able to distinguish right from wrong, 
adhere to the right and participate in his own defense.  He 
found that the there was no disability, mental or physical, 
sufficient to warrant separation from service. 

A July 16, 1960, notation in the service medical records 
indicates that an administrative determination of "LOD: 
YES" had been made.
 
During his November 1960 service discharge examination, 
psychiatric clinical evaluation was normal.  On a history 
questionnaire, the veteran answered "yes" when asked 
whether he had ever had or had now nervous trouble of any 
sort.  

An undated VA neurological clinic note, likely prepared in 
July 1992, shows that the veteran complained of burning of 
the left foot, ringing of both ears, and back pain.  By 
history, the burning of the left foot started in 1960 along 
with ringing of the ears.  He described a seizure prior to 
the other symptoms.  The burning of the left foot was 
localized on the lower part of the left foot, with radiation 
up the left knee occurring daily.  The condition had become 
worse in the past four weeks.  It was affected by pressure on 
the back of the knee, and alleviated by massage.  The 
diagnosis was chronic pain of unknown etiology.  

During a July 1992 VA neurological consult, the veteran gave 
a history of a left foot burning pain and tinnitus for over 
30 years.  The burning pain had gotten worse in the last 
three years.  By history, he was a truck driver, and had been 
unemployed since January 1989 secondary to left knee 
problems.  The only positive neurological finding was some 
slight weakness of the left leg.  The diagnosis was 
subjective sensory radiculopathy involving S1.  The physician 
recommended treatment with  antidepressant and anti-seizure 
medications.

VA treatment for this chronic pain continued through November 
1993.  

In December 1996, the veteran gave a history of various 
physical disorders, as well as problems with depression and 
suicidal thoughts.  The diagnoses were sleep apnea, 
depression, allergic rhinitis, and hypertension.  

Clinical progress notes in December 1996 and January 1997 
reflect that the veteran had passing thoughts of suicide.  He 
complained of sleep apnea and depression.  The assessment was 
depression, sleep apnea, chronic pain, and anxiety from a 
continuous positive airway pressure (CPAP) machine (for 
treatment of sleep apnea).  

March 1997 VA treatment notes show the veteran was no longer 
suicidal.  The diagnoses were adjustment disorder with 
depressed mood, acute, and breathing related sleep disorder.  

In June 1997, the veteran applied for service connection for 
several disabilities, including a "nervous breakdown" 
claimed to have been incurred in 1960.

In October 1997 the veteran wrote to the RO, describing the 
long hours of monotonous in-service driving, and its effect 
on him, including depression and anxiety.  He described an 
incident in July 1960 in which his arms went numb and his 
hands were tingling badly while driving his truck.  He 
stopped and some of the other drivers helped him out of the 
truck; he was taken by ambulance to a hospital.  He said he 
was told he had what amounted to a nervous breakdown.  He 
said he did not know if his problem was mental or physical or 
both, and that he had experienced problems ever since the in-
service incident.  

In March 1998, a VA examiner diagnosed the veteran as having 
obsessive compulsive disorder with agoraphobia and panic 
attacks.  Stressors were moderate, with loss of income and 
physical problems.  After a remarkably detailed history, 
examination of the veteran, and review of the service medical 
records and other medical evidence in the claims file, the 
examiner concluded that the veteran had obsessive compulsive 
disorder with agoraphobia and panic attacks.  He found that 
the veteran described clear episodes of panic and clear 
episodes of agoraphobia, both with panic and without.  The 
examiner opined that the first episode of this condition 
occurred while the veteran was on active duty.  He asserted 
that the condition was ongoing and continued to cause him a 
great deal of stress.

From March 1998, the veteran continued to receive VA mental 
health treatment with ongoing diagnoses to include 
depression, anxiety, conversion disorder, panic, and 
obsessive compulsive disorder.  

January 1999 VA treatment records include a notation of the 
veteran experiencing extreme claustrophobia during a January 
1999 brain MRI.  In February 1999 the treatment records 
include a description of the veteran's fingers locking up at 
night, apparently due to anxiety. 

Also of record are lay statements from the veteran's family 
generally averring that he had a nervous breakdown in 
service, had similar episodes post service from 1960 to 1965, 
and lost a job 1965 as a result of such an episode.  The 
business from which he was fired was noted to have gone out 
of business.  His ex-wife shared her personal knowledge of 
certain events in 1960 and 1965; she was reportedly engaged 
to him in 1960 and married to him in 1965.

In November 1999 RO hearing testimony, the veteran described 
driving a truck around a test track for many hours a day as 
part of his duties during active service.  He stated that 
this caused him to have symptoms of depression and anxiety.

October 1999 and April 2000 written opinions of a VA treating 
psychiatrist state that the veteran's current psychiatric 
disability had its origins in service.

Analysis

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. § 1131. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether a claim of service connection is 
warranted, a veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. § 3.102 (2001).  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the law requires that the veteran prevail.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  VAOPGCPREC 11-2000; Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Because the benefit sought on appeal 
is being granted in full, the Board finds that it is not 
prejudicial to the claimant to proceed to adjudicate his 
claim based on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The veteran's claim for service connection has significant 
weaknesses.  The most detailed contemporaneous evidence of 
the veteran's in-service incident in July 1960 is that of a 
reviewing psychiatrist, whose only diagnosis was character 
disorder, chronic, moderate, probably passive-aggressive, and 
who believed the veteran was trying to use medical facilities 
to ease his disciplinary problems.  The psychiatrist's 
opinion had a substantial underpinning in the facts before 
him.  The veteran was concerned about a court-martial, his 
initial July 5 symptoms were not present on examination by 
subsequent physicians hours later, he had problems with 
alcohol in service, and he had two episodes of problems with 
civil authorities within the two months prior to the July 5 
incident.  If, as the psychiatrist appears to have believed, 
the veteran's presentation on July 5 was little more than a 
charade, then service connection based on the incident would 
not be warranted, no matter how strong the post-service 
clinical evidence.  Another substantial weakness with the 
veteran's claim is that there is no medical documentation of 
any psychiatric disability from the time of the veteran's 
discharge from service in 1960 until 1996, a period in excess 
of 35 years.  In what appears to be a candid history, the 
only psychiatric treatment which the veteran described prior 
to December 1996 was after a deeply troubling family tragedy 
that occurred while he was married to his ex-wife, probably 
some time between 1960 and 1965.

Weighing in favor of the veteran's claim is a detailed March 
1998 VA examination report, which concluded with an opinion 
that the veteran's disability began during service, and 
subsequent similar but less thorough opinions from a VA 
treating psychiatrist.  The treating psychiatrist's opinions 
rely solely on the history as provided by the veteran, but 
the March 1998 VA examiner's opinion does not.  The VA 
examiner's opinion is on first encounter jarring, in light of 
the significant weaknesses of the veteran's claim as 
contrasted with the unequivocal opinion in favor of the claim 
rendered by the examiner.  But a close review of the opinion 
seems to reflect a thorough and conscientious review of the 
record and a competent and well-reasoned medical history, 
examination, and opinion.

Were the record to reflect that the veteran's contentions had 
arisen from thin air at the time of his initial claim in June 
1997, the Board may well have denied his claim.   But this is 
not the case.  Most telling are the records of VA treatment 
for chronic pain in July 1992, over five years before the 
veteran submitted his first application for VA compensation 
benefits.  At that time, while describing the history of his 
chronic pain for purposes of immediate treatment and relief, 
he described experiencing a seizure in 1960 prior to the 
initial onset of his chronic pain symptoms.  This was likely 
the seizure that precipitated the incident for which he was 
hospitalized in July 1960.  This lends credibility, albeit 
many years after the fact, to the veteran's reporting of 
symptoms in July 1960.  One of the two treating neurologists 
in July 1992 appears to have found this history very 
credible. Apparently based in part on this history of a 
precipitating seizure in 1960, he recommended anti-seizure 
and antidepressant medication to treat the veteran for his 
chronic pain.  With the benefit of perfect hindsight many 
years after the fact, the reporting of symptoms in July 1960 
was likely genuine, the post-service diagnoses based on those 
in-service symptoms are, at least as likely as not, valid.

As for continuity of symptomatology, the letter from the 
veteran's ex-wife for the years form 1960 to 1965 is 
especially helpful, since she was then close to the veteran, 
but has since broken family ties and gone her separate way.  
She apparently has nothing to gain from the his receipt of VA 
benefits.  In addition, the psychiatric and other medical 
records dealing with personal aspects of the veteran's life 
fail even once to corroborate the July 1960 psychiatrist's 
impression of a character or personality disorder with no 
other substantial mental defect.  Instead, they all point in 
another direction, toward diagnoses and recurring episodes of 
chronic anxiety, depression, obsessive compulsive disorder, 
agoraphobia, claustrophobia, panic attacks, and conversion 
disorder, further calling into question (albeit with the 
benefit of perfect hindsight) the in-service psychiatrist's 
admittedly well-founded judgment on July 8, 1960.  
Furthermore, an earlier July 1960, medical opinion, 
diagnosing conversion hysteria and traumatic fibromyositis of 
the neck, was at odds with the conclusion of the reviewing 
psychiatrist, and is more consistent with the long-term 
disability picture presented in the claims file.

Finally, many incidental aspects of correspondence from the 
veteran and correspondence from his family members and others 
in the claims file appear, at least to a layman, more 
consistent with a life and disability picture characterized 
by longstanding chronic anxiety than with the diagnosis of a 
chronic character disorder, as characterized on July 8, 1960.

While there is substantial evidence against this claim of 
service connection for psychiatric disability, the evidence 
in favor of the claim is considered by the undersigned to be 
persuasive and compelling, moving it beyond pure speculation 
or remote possibility and into the realm of reasonable doubt 
and relative equipoise.  See 38 C.F.R. § 3.102.  The 
veteran's psychiatric disability has been variously diagnosed 
over the years.  Since the Board is most impressed and 
persuaded by the March 1998 VA examiner's opinion diagnosing 
the veteran's chronic disability as obsessive compulsive 
disorder with agoraphobia and panic attacks, service 
connection is granted based on this diagnosis.


ORDER

Service connection for an obsessive compulsive disorder with 
agoraphobia and panic attacks is granted. 



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

